       Case 2:12-cr-00125-WFN      ECF No. 94    filed 06/16/20   PageID.484 Page 1 of 2




 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 2
 3
                                                                      Jun 16, 2020
                                                                          SEAN F. MCAVOY, CLERK

 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8   UNITED STATES OF AMERICA,
                                                         No.      2:12-CR-0125-WFN-1
 9                              Plaintiff,
                                                         ORDER
10          -vs-
11   JUAN MANUEL FERNANDEZ,
12                              Defendant.
13
14         Pending before the Court is Defendant's Motion for Compassionate Release Under 18
15   USC 3582(c)(1)(A). ECF No. 92. Compassionate release allows early release of a
16   defendant if they meet the conditions set out in the statute. For the Court to have jurisdiction
17   to hear a motion for compassionate release, Defendant must first exhaust his claim with the
18   Bureau of Prisons.      To exhaust his claim, Defendant must make his request for
19   compassionate release through the Bureau of Prisons. If denied, he must follow the appellate
20   procedure set out by the Bureau of Prisons. If after thirty days of submitting the initial
21   request the Bureau of Prisons does not file a claim on his behalf or otherwise respond to his
22   request, then he may directly petition the Court. Defendant does not appear to have
23   requested compassionate release from the Bureau of Prisons therefore could not have
24   exhausted his claim. The Court has reviewed the file and Motion and is fully informed.
25   Accordingly,
26         IT IS ORDERED that the Defendant's Motion to for Compassionate Release Under
27   18 USC 3582(c)(1)(A), filed May 27, 2020, ECF No. 92, is DENIED with the right to
28   renew once he has exhausted his claim with the Bureau of Prisons.


     ORDER - 1
       Case 2:12-cr-00125-WFN        ECF No. 94   filed 06/16/20   PageID.485 Page 2 of 2




 1              The District Court Executive is directed to file this Order and provide copies to
 2   counsel.
 3              DATED this 16th day of June, 2020.
 4
 5
 6                                                   WM. FREMMING NIELSEN
     06-15-20                                 SENIOR UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
